DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-12, 15, and 19 are currently pending.
Claim 13-14 and 16-18 has been canceled.

Response to Amendments
Applicant’s amendments to the claims filed 11/15/2022 have been entered.
Claims 1, 4, and 19 have been amended.
The objection to the specification and drawings has been maintained and updated for clarity.
The Section 112(a) enablement and new matter rejections have been maintained in view of Applicant’s amendments. 

Specification and Drawings
The amendment filed 03/18/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
Regarding the amendments, specifically to paragraphs [0027], [0034], and [0035] which add discussion and additional annotations to Figures 2 and 4 to more specifically define a new height direction (DH) metric, a new length direction (DL) metric, and new upper and lower edge areas which are utilized to further define the claimed strips with a perforation pattern. Additionally, amended Fig. 4 is described in amended par. [0035] as additionally having additional edge areas 62 and 64 “above” and “below” having no perforations. There is no previous description in the as filed specification of what is considered the “upper” or “lower” sections of the geocell strip. Thus, the addition of these “upper” and “lower” edge areas is adding in additional previously undefined structure and orientation that is narrower than the as filed specification as there was no previous discussion or definitions of what can and cannot be considered upper and lower edges. There is also no previous discussion in the specification of the DH and DL metrics. The amended DH in Fig. 2 also appears to conflict with DH in Fig. 4 as Fig. 2 has no upper or lower “edge areas” and there was no explanation of these edge areas or DH metrics being utilized as part of the “optimized” perforation pattern previously described in paragraph [0035] leading to the claimed properties. While the height of the geocell strip is discussed in the originally filing, such as in paragraph [0025], the height of the “central perforation pattern” was never disclosed and makes the distinction of the DH metric from amended Fig. 2 and Fig. 4 seem conflicting. Further, the DL metric is not discussed in the as filed specification and while the length of the geocell strips are defined as being measured from seam to seam such as seam (16) to seam (16), this measurement is never explicitly shown or described, as in the seam to seam measurement could read on measuring from the upper corner of one seam to the lower corner of the adjacent seam in a diagonal manner, or in some other indirect manner making the addition of the DL metric more specific than in the as file specification. As such, the amendments to the specification and drawings do not appear to have support in the originally filed specification or drawings.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
	
Claims 1-12 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 4,
There appears to be no support in the specification for each cell wall having a central perforated area “along the height direction DH containing a pattern of perforations and upper and lower edge areas above and below the central perforated area which do not have any perforations”. The amendment to the specification and drawings which Applicant made to give support to this amendment are considered new matter for the reasons listed above. Additionally, in the case of the claim amendments to claims 1 and 4, original Figures 1 and 2 show no edge areas with no perforations along what Applicant considered the DH metric and Figure 4 clearly shows there are perforations above and below the perforation pattern (see circled and squared areas in adapted Figure 4 below depending on which perspective is considered “above” and “below”) and there is no explanation in the specification (except for the amended paragraphs which are considered new matter) explaining the upper and lower edge areas. That is, there is no explanation in the specification as to the DH metric, DL metric, edge areas which leads one to achieve a central perforation pattern on a geocell strip having the claimed properties. Thus, there appears to be no support for the claim amendments requiring, broadly speaking, broad generically defined edge areas along a DH direction which contain no perforations as these orientations and edge region placements were not described or discussed in the originally filed specification or drawings and are broader limitations that what is described in the as filed and amended specification and drawings.

    PNG
    media_image1.png
    501
    336
    media_image1.png
    Greyscale

Regarding claims 2-3, 5-12 and 15,
Claims 2-3, 5-12, and 15 are rejected due to their dependency on claims 1 and 4.

Claims 1-12, 15, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Given the broad disclosure of the perforations to be a “central pattern of perforations” or “single perforated area containing a pattern of perforations”  to be characterized by an installation strain of at most 3.5% or a service strain of at most 3.0%, it is unclear to those with ordinary skill in the art as to the scope of what an optimized “central pattern of perforations” structure would be configured to yield the claimed installation strain and service strain properties when tested in the claimed manner (see claim 6) such as in response to a 6.1 kN/meter load test. That is, the disclosure does not provide any structural dimensions or guidance as to what the claimed “central pattern of perforations” or a “single perforated area containing a pattern of perforations” would be required to meet the aforementioned claimed properties and would thus require undue experimentation for one of ordinary skill in the art.
Case law holds the applicant’s specification must be “commensurately enabling [regarding the scope] of the claims” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all compounds within the scope of claims 1-12 and 15 can be used as claimed and whether claims 1-12 and 15 meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 2986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). Upon applying this test to claims 1-12 and 15, it is believed that undue experimentation would be required because:
(a) The quantity of experimentation necessary is great since claims 1-12, 15, and 19 read on any regular perforation pattern on the polymeric strips, a pattern with any amount of non-perforated areas above and below a “pattern” result in a service strain of at most 3.0% and/or an installation strain of at most 3.5% while the specification discloses no specifics on the claimed perforation pattern, such as perforation size, shape, dimensions, alignment, spacing between perforations, area of perforation coverage, and so forth and does not even mention that the perforation pattern is a “central pattern of perforations” or “singular pattern” within the defined area which leads to the claimed unchanged shape upon the claimed test. A “central pattern of perforations” or a “single pattern of perforations” could read on a numerous variety of potential patterns which all alter the aforementioned perforation characteristics and combine them with numerous patterns of perforations such as arranging the perforations in a star patterns, circular patterns, spiral patterns, square patterns, rectangular patterns, octahedral patterns, starburst patterns, combinations and so forth. The potential patterns increases greatly when one of ordinary skill in the art considers changing the spacing’s between the perforations, such as the first two rows of perforations may be spaced further than the second and third rows of perforations in combination with other characteristics such as the size, shape, depth, and a mixture of the aforementioned characteristics and so forth of the actual perforation structure. Additionally, the specification just broadly states the perforation patterns are “optimized” and even states that the cell walls can be perforated and/or embossed, which implies the perforations are optional (See Applicant’s PGpub: par. 0029). Further, the figures, on which Applicant is relying, show perforated strips undergoing the claimed test, are stated to be merely schematic representations based on convenience and the ease of demonstrating the present disclosure and are not intended to indicate relative size and dimensions of the devices or components thereof (see Applicant’s PGpub: par. 0019).
(b) There is no direction or guidance presented for optimizing the central or singular perforation pattern of perforations, such as perforation size, dimensions, alignment, spacing between perforations, area of perforation coverage, mixtures of the aforementioned characteristics or perforation shapes, and so forth, as described previously, which Applicant would consider to meet the claimed invention to result in a central or singular pattern of perforations avoiding local plastic yield under the claimed conditions. Further, a regular perforation pattern encompasses every pattern which comprises a plurality of perforations that isn’t irregular, rendering it unclear as to what central or singular “pattern of perforations” would result in the “optimized pattern of perforations” that passes the claimed test or properties.
(c) There is an absence of working examples concerning the optimization of the single or central perforation pattern structure considered by Applicant to be configured to satisfy the claimed properties. The alleged working and comparative examples in the figures are described as merely schematic representations and the specification does not go into any detail as to the specifics of said single or central pattern of perforations dimensions or characteristics as explained in previous points.
That is, the factors described in In re Wand have been fully considered and are specifically addressed as follows:
The breadth of the claims; (as explained above, the claims are broad in terms of the single or central “pattern of perforations” as no guidance has been provided on what structurally constitutes or would satisfy an “optimized” pattern of circular perforations, such as perforation size, dimensions, alignment, spacing between perforations, area of perforation coverage, combination of the aforementioned characteristics or a mixture of perforation shapes and so forth that avoid plastic yield when tested in the claimed manner)
(B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (The geocell formed from a plurality of perforated polymeric strips having single or central patterns perforations as claimed would not be readily arrived at by one having ordinary skill in the art without significant guidance)
(E) The level of predictability in the art; (to achieve the full scope of the claimed invention with the limited guidance provided in the specification would require testing various perforation patterns to arrive at the claimed geocells having the claimed installation strain properties and improved avoidance to local plastic yield when tested under the claimed conditions)
(F) The amount of direction provided by the inventor; (G) The existence of working examples; (the direction in the specification is lacking any details on how to optimize the pattern of circular perforations or what may be considered a single optimized pattern in terms of structure, such as perforation size, dimensions, alignment, spacing between perforations, area of perforation coverage, combinations of size/shapes or other characteristics, and so forth)
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. (Based on the broader claimed scope compared to the limited guidance in the specification and the apparent lack of predictability, the quantity of experimentation would be unreasonable).
The rest of the rejected claims not specifically addressed above are rejected because they depend from one of the claims specifically addressed above and fail to resolve the above enablement issue.
	Response to Arguments
Applicant’s arguments filed 11/15/2022 have been fully considered but they are not found persuasive. 
Applicant argues that the objection to the specification for new matter is improper as the amendments to paragraphs [0027], [0034], and [0035] and amended Figure 4 as having new metrics DH and DL in addition to Figure 4 having edge areas 62 and 64 as areas without perforations does not constitute new matter. Applicant cites MPEP 2163.07(a) and 2163(l) and states that the amended features are inherent and thus cannot be considered new matter.
The argument is not found persuasive as Applicant has added additional specifying structure in the form of “DH” and “DL” metrics. That is, the direction of the height and length of the perforation patterns was not previously disclosed in the as filed specification or in as filed Figures 2 and 4. The specific directional measurement of the height and length along the direction is more specific than the generally described measurements. For example, the length is generally described as being measured from seam to seam; however, such a measurement could include an indirect measurement or a diagonal measurement such as from the top corner of a seam to the bottom corner of an adjacent seam (a diagonal measurement). That is, the amended directions of measurements are more specific than what is disclosed in the as filed specification and drawings. Additionally, Applicant is adding new specificity into what constitutes the strip having a perforation pattern of the geocell strip height and length that was not previously described or displayed in the as filed specification or drawings. The fact patterns of MPEP 2163.07(a) and 2163(l) do not match the current situation as structural dimensions are not inherent properties to the material or devices but are structural features that are adjusted for the desired purpose. Applicant states that the perforation patterns are “optimized” in paragraph [0037] in the as filed specification which suggests that the perforation patterns dimensions are not inherent but are a manually adjusted trait of the claimed geocell strip products.
Applicant also argues that Fig. 1 and cites paragraphs [0030] to show support to how the length is measured form seam 16 to seam 16 which inherently would give a length direction DL inherently from this disclosure. 
The argument is not found persuasive as the originally as filed only states seam to seam but does not give a specific direction of measurement such as the as the amended “DL” description. For example, seam to seam measurement such as from a top corner of one seam to the bottom corner of an adjacent seam in a diagonal manner which would read on the original description in the as filed specification but is not the same as the amended “DL” description rendering the amendment more specific than the as filed specification. The same would hold true for the “DH” metric.
Applicant also states that Figures 3 and 5 also show orientation during the testing. It is unclear how this is the case as there is no indication in Figures 3 or 5 as to what is length and what is height and it appears that what applicant refers to as the length would be the vertical direction in the figures which one of ordinary skill in the art may presume to be a height if only looking at these figures, so it is unclear how one of ordinary skill in the art would inherently recognize what is the length and height directions from these figures alone. It is further noted that cited paragraph [0033] states that the strips are pulled downward which is along what Applicant is calling the “DL” metric which would be more in line with the clamps being placed in upper and lower edges of the strip more so than along what Applicant is calling “DH” .
Applicant argues that there is support for the upper and lower areas with no perforations as these perforations are an inherent property to original Fig. 4. Applicant further contends that the upper and lower edge area language matches what is described in the specification as opposed to “a first edge area” or a “left edge area” due to the height direction relative to the central area.
The argument is not found persuasive as perforations are not an inherent property but a structural feature. Further, the language is more specific than that of the original disclosure as such areas were not discussed and as noted previously there are areas that may be considered upper and lower regions that do have perforations. That is the language is more specific and attempts to add further specifying structure in a definition manner. For example, as no such areas were defined previously, any area with a perforation may be considered a central perforated area and any area that does not have perforations may be considered above or below said perforated area, even areas between said perforations, but with the amendments Applicant is further defining upper and lower to mean a specific structural relationship that is not an inherent property of the geocell strip. Further, paragraph [0033] describes pulling the strips downwards from the clamp which implies up and down would be along the length direction given in context with the language used for the testing which does not match calling the height direction DH metric upper and lower.
Applicant further argues that the clamped areas that have the perforations what the Examiner called above and below the perforation patterns are where the clamps attach and are not present in the claimed geocell.
The argument is not found persuasive as the claims do not preclude the presence of such clamped areas and the clamped areas are shown to be part of the tested geocell strip and do have what may be considered perforations in areas above and below the perforation pattern.
Applicant argues that there is no undue burden for the enablement rejection as there are two comparative examples and one example shown in Figures 3-5 which provide enough guidance for one of ordinary skill in the art to know which kind of perforation patterns would work and which wouldn’t to meet the claimed properties.
The argument is not found persuasive as while there are two geocell strips that are shown to be deformed and one that is shown not to be deformed after the testing is done. There is no description in the as filed specification or the original drawings as to what the comparative strips perforation pattern structural features are before the testing has occurred (no drawings of this at all and only after the testing is complete) or even after the testing is done as there is not even a scaled dimension or any data presented in the specification; such as the actual perforation patterns structure as described in the enablement rejection above (i.e. size, shape, spacing, etc. for the perforations in the pattern). The as filed specification appears to merely label deformed and not deformed geocell strips. As the pictures have no size scaling legend or any other metrics which could give one of ordinary skill in the art some insight into the sizing or spacings of the perforations in the patterns there would be an undue burden on one of ordinary skill in the art to recreate the pattern that would not be deformed. Applicant states that the previous recitation of paragraph [0019] which states that the schematics are not intended to indicate relative size and dimensions are read too far into the figures by the Examiner and that Figures 3-5 should not be ignored. However, it is noted that paragraph [0019] does make the alleged statements and the figures are not ignored. The figures do not provide any dimensional or structural details that would guide one of ordinary skill in the art to be able to reconstruct a perforation pattern without undue experimentation. There is no discussion of any of the perforation pattern structure beyond it being “optimized” in the specification. There are also no discussion of what aspects of the perforation pattern are “optimized” to meet the claimed properties. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Travis M Figg whose telephone number is (571)272-9849. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica D. Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAVIS M FIGG/Primary Examiner, Art Unit 1783